UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-135702 TOOTIE PIE COMPANY, INC (Exact name of registrant as specified in its charter) Nevada 72-1602919 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 129 Industrial Drive, Boerne, TX (Address of principal executive offices) (Zip Code) (210) 737-6600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None. Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. ¨Yes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. ¨Yes xNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes xNo Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). ¨Yes xNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of September30, 2010: $4,541,605 (based on a total of 11,951,592 shares of the registrant’s common stock held by non-affiliates on September30, 2010 at the closing price of $0.38 per share). As of June27, 2012, the registrant had 14,738,100 shares of its common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TOOTIE PIE COMPANY, INC. FORM 10-K For the Fiscal Year Ended March31, 2012 INDEX Page PART I Item 1.
